                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                  v.                   Criminal No. 09-427 (FAB)

ALEXIS CANDELARIO-SANTANA [1],

     Defendant.


                         MEMORANDUM AND ORDER

BESOSA, District Judge.

     Pursuant to the Fifth Amendment Double Jeopardy Clause of the

United States Constitution, defendant Alexis Candelario-Santana

(“Candelario”) moves to bar the United States from seeking the

death penalty at the retrial of his case.     (Docket No. 1480.)     For

the reasons set forth below, the Court DENIES Candelario’s motion.

(Docket No. 1480.)

I.   Background

     In March 2013, Candelario was found guilty of violent crimes

in aid of racketeering activity, drug trafficking offenses, and

thirteen   conspiracy-related   murders   pursuant   to   the   Racketeer

Influenced and Corrupt Organizations Act (“RICO”) by a death-

qualified jury.    (Docket No. 985.)   At the penalty phase of trial,

the jury failed to reach a unanimous decision as to whether

Candelario should receive the death penalty.     (Docket No. 1051.)
Criminal No. 09-427 [1] (FAB)                                                  2

       In August 2013, Candelario received a life sentence.            (Docket

No. 1145.) Candelario appealed his sentence, and the First Circuit

Court of Appeals vacated and remanded Candelario’s case to the

district court.           United States v. Candelario-Santana, 834 F.3d 8

(1st Cir. 2016).

       On November 5, 2018, Candelario moved to bar the United States

from seeking the death penalty at the retrial of his case.             (Docket

No. 1480.) Candelario argues that “[t]he jury’s decision to impose

a sentence of life imprisonment without possibility of release was

unanimous,” and that he “was acquitted of death.”                Id. at pp. 11

and 16.       According to Candelario, “At the moment the jury reached

its 2013 [penalty] verdict, jeopardy terminated with regard to

Candelario’s exposure to a death sentence.”                 Id. at p. 6.      He

asserts that “Double Jeopardy now bars the government from trying

a second time to convince a jury to sentence [him] to death.”                Id.

The Court disagrees.

II.    Legal Standard

       The Double Jeopardy Clause of the Fifth Amendment “commands

that ‘[n]o person shall . . . be subject for the same offence to

be    twice    put   in    jeopardy   of   life   or   limb.’”   Sattazahn    v.

Pennsylvania, 537 U.S. 101, 106 (2003) (citing U.S. Const. amend.

V).    “[O]nce a defendant is placed in jeopardy for an offense, and

jeopardy terminates with respect to that offense, the defendant
Criminal No. 09-427 [1] (FAB)                                            3

may neither be tried nor punished a second time for the same

offense.”   Id. (citation omitted).

     Double Jeopardy applies to capital-sentencing proceedings

where (1) “such proceedings ‘have the hallmarks of the trial on

guilt or innocence,’” and (2) “a sentence of life imprisonment

signifies that ‘the jury has already acquitted the defendant of

whatever was necessary to impose the death sentence.’”        Sattazahn,

537 U.S. at 106 (citations omitted).

     [T]he relevant inquiry for double-jeopardy purposes [is]
     not whether the defendant received a life sentence the
     first time around, but rather whether a first life
     sentence   [is]  an “acquittal”     based  on   findings
     sufficient to establish legal entitlement to the life
     sentence.

Id. at 108 (citation omitted).         “If a jury unanimously concludes

that a State has failed to meet its burden of providing the

existence   of    one   or   more   aggravating   circumstances,   double-

jeopardy protections attach to that ‘acquittal’ on the offense of

‘murder plus aggravating circumstance(s).”         Id. at 112 (alteration

in original) (citation omitted).

     The “result” of a deadlocked jury on whether to impose the

death penalty, which causes the Court to impose a life sentence,

is a “non-result” that “cannot fairly be called an acquittal ‘based

on findings sufficient to establish legal entitlement to the life

sentence.’”      Sattazahn, 537 U.S. at 109 (citations omitted).        In
Criminal No. 09-427 [1] (FAB)                                       4

Sattazahn, the verdict form returned by the jury made “no findings

with respect to the alleged aggravating circumstance” and stated

that “the jury deadlocked 9-to-3 on whether to impose the death

penalty.”     Id.   As a result, the judge imposed a life sentence as

required by Pennsylvania law.     Id. (citations omitted).   According

to the United States Supreme Court, “Since judgment [was] not based

on findings which resolve[d] some factual matter, it [was] not

sufficient to establish legal entitlement to a life sentence.”

Id. at 110.     The Supreme Court elaborated,

      If petitioner’s first sentencing jury had unanimously
      concluded that Pennsylvania failed to prove any
      aggravating circumstances, that conclusion would operate
      as an “acquittal” of the greater offense—which would bar
      Pennsylvania from retrying petitioner on that greater
      offense (and thus, from seeking the death penalty) on
      retrial.

Id. at 112.    In contrast, the jury’s failure to arrive at unanimous

agreement is not “acquittal” of the death penalty.       Id. at 109-

10.

III. Discussion

      Double Jeopardy does not bar the United States from seeking

the death penalty during the retrial because the jury did not

“acquit” Candelario of “murder plus aggravating circumstances.”

See Sattazahn, 537 U.S. at 112.       Like in Sattazahn, the jury in

Candelario’s case was unable to come to a unanimous decision

regarding the imposition of the death penalty, and as a result,
Criminal No. 09-427 [1] (FAB)                                   5

the Court sentenced Candelario to life in prison.      See Docket

No. 1051 at pp. 13-28; Docket No. 1145 at p. 3; Sattazahn, 537

U.S. at 109; see also 18 U.S.C. § 3594; Jones v. United States,

527 U.S. 373, 381 (1999) (“[W]hen the jury, after retiring for

deliberations, reports itself as unable to reach a unanimous

verdict, the sentencing determination passes to the court.”).

     The special verdict form in Candelario’s trial provided the

jury with three options:

     1.   Death Sentence

          We determine, by unanimous vote, that a sentence of
          death shall be imposed.

          YES______
          NO ______

     2.   Sentence of Life in Prison Without Possibility of
          Release

          We determine, by unanimous vote, that a sentence of
          life imprisonment without possibility of release
          shall be imposed.

          YES______
          NO ______

     3.   Unable to Come to Unanimous Decision

          After due deliberation, we are unable to come to
          unanimous agreement on the issues of punishment.
          We understand that the Court will impose a sentence
          of life imprisonment without the possibility of
          release.

          YES______
          NO ______
Criminal No. 09-427 [1] (FAB)                                                     6

Id. at pp. 13-28.           Under “Death Sentence,” each juror answered,

“NO.”     Id.          Beneath   “Life   in   Prison   Without    Possibility    of

Release,” every juror responded, “NO.”              Id.    Below “Unable to Come

to Unanimous Decision,” all jurors replied, “YES.”                 Id.

     The jury was clear and deliberate in expressing its deadlock.

It had the opportunity to “acquit” Candelario of the death penalty

through option two of the special verdict form by unanimous vote

for life in prison.         (Docket No. 1051 at pp. 13-28.)            The jury was

“unable     to    come     to    unanimous     agreement    on   the    issues   of

punishment,” however, and selected option three to manifest its

deadlock.        Id.     This “non-result [] cannot fairly be called an

acquittal      ‘based      on    findings     sufficient   to    establish   legal

entitlement to the life sentence.’” See Sattazahn, 537 U.S. at 109

(citations omitted).

     Indeed, unlike the jury in Sattazahn, the jury in Candelario’s

trial unanimously concluded that the United States established the

existence of every aggravating factor beyond a reasonable doubt.

See Docket No. 1051 at pp. 1-9; cf. Sattazahn, 537 U.S. at 112

(holding that a jury’s unanimous conclusion “that [the state]

failed    to     prove    any    aggravating     circumstances”     qualifies    as

“acquittal” of the death penalty).                 The jury unanimously found

that the United States established Candelario’s age, all threshold

intent factors, all statutory aggravating factors, and all non-
Criminal No. 09-427 [1] (FAB)                                                7

statutory    aggravating     factors    “beyond     a    reasonable   doubt.”

(Docket No. 1051 at pp. 1-9.) 1

      The   jury’s   unanimous     findings    as   to    the   existence   of

aggravating factors and its determination that it was “unable to

come to unanimous agreement” do not “acquit” Candelario of the

death penalty.     Accordingly, the Court DENIES Candelario’s motion

to bar the United States from seeking the death penalty at the

retrial of his case (docket no. 1480).

IV.   Conclusion

      For the reasons set forth above, Candelario’s motion to bar

the United States from seeking the death penalty at the retrial of

his case (docket no. 1480) is DENIED.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, February 6, 2019.


                                          s/ Francisco A. Besosa
                                          FRANCISCO A. BESOSA
                                          UNITED STATES DISTRICT JUDGE




1 The jury also unanimously found the existence of three mitigating factors

proven by a preponderance of the evidence: (1) “The environment in which the
Defendant grew up was one of violence, death, narcotics trafficking, and other
forms of illegal activity;” (2) “Defendant Alexis Candelario-Santana is a human
being whose life has value;” and (3) “Lifetime imprisonment is a severe
punishment.” (Docket No. 1051 at p. 11.)
